       Case 8:20-cv-01128-TJM-CFH Document 4 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
 BRANDY KILBOURN, individually and on behalf of all other
 persons similarly situated who were employed by CLAXTON- Docket No.: 20-CV-1128
 HEPBURN MEDICAL CENTER; NORTH STAR HEALTH
 ALLIANCE, INC.; and RIVER HOSPITAL, INC., and/or any other NOTICE OF
 entities affiliated with or controlled by CLAXTON-HEPBURN DISCONTINUANCE
 MEDICAL CENTER; NORTH STAR HEALTH ALLIANCE, INC.;
 and RIVER HOSPITAL, INC.,
                                                    Plaintiffs,
                                 v.

 CLAXTON-HEPBURN MEDICAL CENTER; NORTH STAR
 HEALTH ALLIANCE, INC.; and RIVER HOSPITAL, INC., and any
 related entities,
                                              Defendants.

PLEASE TAKE NOTICE that, pursuant to the Federal Rule of Civil Procedure Rule
41(a)(1)(A)(i), this action is hereby discontinued just as to the claims of Plaintiffs without
prejudice and without attorneys’ fees and costs.

Dated: New York, New York
       November 2, 2020

                                                   VIRGINIA & AMBINDER, LLP

                                                   __s/ James Murphy, Esq.____
                                                   By: James Murphy, Esq.
                                                   40 Broad Street, Seventh Floor
                                                   New York, New York 10004
                                                   Tel: (212) 943-9080
                                                   jmurphy@vandallp.com
